Case: 10-30506 Document: 00511379658 Page: 1 Date Filed: 02/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 11, 2011
                                     No. 10-30506
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ANTHONY PROFIT,

                                                   Plaintiff-Appellant

v.

OUACHITA PARISH,

                                                   Defendant-Appellee


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:09-CV-1838


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Anthony Profit, a pretrial detainee, moves this court for leave to proceed
in forma pauperis (IFP) in his appeal from the district court’s stay of his civil
complaint against Ouachita Parish. The district court ordered that Profit’s civil
rights suit be stayed until the alleged improper state criminal prosecution was
concluded because Profit’s civil rights claims attacked the legality of a detainee’s
arrest, prosecution, and detention.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30506 Document: 00511379658 Page: 2 Date Filed: 02/11/2011

                                   No. 10-30506

      The district court may deny a motion for leave to appeal IFP by certifying
that the appeal is not taken in good faith and by providing written reasons for
the certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); F ED.
R. A PP. P. 24(a). This court’s inquiry into whether the appeal is taken in good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983) (internal quotation marks and citation omitted). If a prisoner opts to
challenge the district court’s certification decision, the prisoner may file a motion
in the court of appeals for leave to proceed IFP, which “must be directed solely
to the trial court’s reasons for the certification decision.” See Baugh, 117 F.3d
at 202. This court, however, may dismiss the appeal as frivolous when it is
apparent that an appeal would be meritless. Id. at 202 n.24.
      In his brief, Profit sets forth legal concepts but fails to brief any argument
regarding the district court’s certification decision or, in particular, the district
court’s decision to stay his suit. Although we liberally construe pro se briefs, see
Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief
arguments in order to preserve them. Yohey v.Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). By failing to discuss the district court’s rationale for staying his
complaint, Profit has abandoned the issue, and it is the same as if he had not
appealed the judgment. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      Furthermore, notwithstanding Profit’s failure to brief, the district court
correctly stayed the proceedings in this civil action pending the resolution of the
criminal charges against Profit. See Wallace v. Kato, 549 U.S. 384, 393-94
(2007); Heck v. Humphry, 512 U.S. 477, 486-87, 487 n.8 (1994); Mackey v.
Dickson, 47 F.3d 744, 746 (5th Cir. 1995). Thus, Profit has failed to demonstrate
that he will raise a nonfrivolous issue on appeal, and this appeal is without
arguable merit. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.

                                         2